Title: To James Madison from Rufus King, 2 April 1803 (Abstract)
From: King, Rufus
To: Madison, James


2 April 1803, London. No. 89. Reports that no answer has yet been given to Andréossy’s note, which declined all discussion of Malta. “Lord Hawkesbury’s Answer will probably be delivered to day; it will without doubt persist in the Determination communicated in his first Note, and may disclose new and additional reasons in its support.” The issue of an overture Napoleon reportedly made to Russia for a partition of the Turkish Empire may be raised, despite the refusal of Russia to listen to the proposal. “I still continue to believe the war unavoidable, in which England can have no expectation of a Single Ally. The System of Russia is pacific, with less attachment however to France than to England; Austria is not yet recovered from the blows by which she was driven from the Contest; and Prussia will be inclined to adhere to her past policy. Altho’ Denmark and Sweden have been much dissatisfied with England, France … has done nothing to secure their confidence; while England has been endeavouring to reestablish her ancient Friendship with these States: for this purpose she has given assurances that what is called the two Swedish Convoys shall be restored or paid for; the first which consisted of 17 vessels was condemned, and the Envoy of Sweden has given in his Claim of Compensation which amounts to Sixty Thousand Pounds Sterling; the Claim for the second consisting of 21 vessels, and which I think is not yet condemned, will be about Ninety Thousand Pounds Sterling. By cultivating the friendship of these Powers England expects with the good will of Russia to keep the Baltic open against the efforts that France will again make to close it. Portugal will be compelled to exclude the English Trade; and Spain with all Italy must obey the orders that shall be given them.”
Has tried to impress “Ministers and other leading men” with the disadvantages Great Britain has brought on itself by a system of warfare chiefly directed against the French colonies, “which after being acquired at the expence of much blood and treasure, in addition to the vexation of the commerce of Neutral Nations, have been commonly restored enriched by English capital at the conclusion of Peace.” Instead of this method of warfare, which has also allowed France to appear as the friend and protector of neutral states, a system might be suggested that would avoid these disadvantages and also contribute materially to the future prosperity of Great Britain. Such a system would not disrupt neutral commerce but increase and extend it, “and when the object was once attained, no Treaty of Peace could restore things to their former State.”

“This conversation has been every where understood and well received, and it is my firm belief if the War break out, that Great Britain will immediately attempt the emancipation and independence of South America.”
“In a late conversation with Mr. Addington he observed to me, if the war happen it would perhaps be one of their first steps to occupy New Orleans. I interrupted him by saying I hoped the measure would be well weighed before it should be attempted; that true it was we could not see with indifference that Country in the hands of France, but it was equally true that it would be contrary to our views, and with much concern that we Should see it in the possession of England: we had no objection to Spain continuing to possess it; they were quiet neighbours, and we looked forward without impatience to events which in the ordinary course of things must at no distant day annex this Country to the United States. Mr. Addington desired me to be assured that England would not accept the Country were all agreed to give it to her; that were she to occupy, it would not be to keep it, but to prevent another Power from obtaining it, and in his opinion that this end would be best effected by its belonging to the United States. I expressed my acquiescence in the last part of his Remark, but observed that if the Country should be occupied by England, it would be suspected to be in concert with the United States, and might involve us in misunderstandings with another power with which we desired to live in peace. He said if you can obtain it well, but if not, we ought to prevent its going into the hands of France; tho’ you may be assured … that nothing shall be done injurious to the interest of the United States: here the conversation ended.”
Acknowledges JM’s letter of 29 Jan. “As soon as Lord Hawkesbury shall have named a Time to receive me,… I will explain to him in conversation the Presidents views relative to Mississippi.”
“Considering the critical state of affairs, it is much to be wished that my successor m[a]y arrive before my departure. I shall delay taking my leave to the last moment, and should the posture of affairs in my opinion require it, I will risk the expence of detaining my vessel even beyond the Time in which I have engaged to embark: in any event I shall not leave London before the last week of the present month.”
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 7 pp. In a clerk’s hand, signed by King. Docketed by Wagner as received 30 May. Italicized words were written in code; key not found. RC decoded interlinearly by Wagner. Printed in King, Life and Correspondence of Rufus King, 4:239–42.



   
   On 31 Jan. 1803 Count Arkadii I. Morkov, the Russian ambassador to France, replied to a communication from that country that Alexander I not only had no desire to increase his own territory at Turkish expense but would not view with indifference the aggrandizement of any other power by the dismemberment of the Ottoman Empire (Browning, England and Napoleon in 1803, pp. 85–87).



   
   In the Treaty of Lunéville, Austria reconfirmed its cession of Belgium and the left bank of the Rhine and reacknowledged the hegemony of France over Italy, to which it had agreed in the Treaty of Campoformio (Ferdinand Schevill, A Political History of Modern Europe [New York, 1921], pp. 384, 389–90).



   
   After the Treaty of Basel in 1795, Prussia had maintained a policy of neutrality toward the European belligerents and devoted itself to acquiring territory in north Germany and Poland (Connelly et al., Historical Dictionary of Napoleonic France, p. 407).




   
   In January 1798 Commodore John Lawford in the Romney intercepted a number of merchant ships passing the Downs under convoy of the Swedish frigate Troya. They were condemned in the British High Court of Admiralty in June 1799 (Robinson, Admiralty Reports, 1:340, 349, 378; London Times, 4 July and 1 Sept. 1798).



   
   In August 1798 Capt. John Acworth Ommanney in the Busy detained a Swedish convoy sailing under the Ulla Fersen in the North Sea. After initial resistance the convoy was forced into the Downs. The ships were condemned on 28 Nov. 1803 (Robinson, Admiralty Reports, 4:414–15,419, 422).


